                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

STEPHANIE DICKENS,

               Plaintiff,

v.                                                       Case No. 19-cv-02529

PEPPERIDGE FARM INCORPORATED,

            Defendant.
_____________________________________________/

     DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO COUNT I OF
               PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendant, Pepperidge Farm Incorporated (“Defendant”), by and through its undersigned

counsel, hereby responds to Count 1 of Plaintiff, Stephanie Dickens (“Plaintiff”)’s First

Amended Complaint filed February 18, 2020 as follows:

                               JURISDICTION AND VENUE

       1.      Defendant admits that Plaintiff purports to assert an action arising under the

Florida Private Whistleblower’s Act (“FPWA”), Florida Statute Section 448.102, for

jurisdictional purposes only. Pursuant to the Court’s July 23, 2020 Order Granting in Part and

Denying in Part Defendant’s Dispositive Motion to Dismiss Plaintiff’s First Amended Complaint

(the “July 23, 2020 Order”), Counts II through V of the First Amended Complaint have been

dismissed. Accordingly, Defendant is not required to respond to the remaining allegations of

Paragraph 1 of the First Amended Complaint. To the extent a response is required, all such

allegations are denied.




                                        Page 1 of 23
       2.      Defendant admits the allegations made in Paragraph 2 of the First Amended

Complaint for purposes of venue only. The remaining allegations of Paragraph 2 of the First

Amended Complaint are denied.

                                              PARTIES

       3.      Defendant admits the allegations made in Paragraph 3 of the First Amended

Complaint.

       4.      Defendant admits that it is a corporation, that it is incorporated in Connecticut,

and that its principal place of business is located in Connecticut. Defendant also admits that it

operates a manufacturing plant in Lakeland, Florida. The remaining allegations of Paragraph 4

of the First Amended Complaint are admitted for jurisdictional purposes only.

                                  GENERAL ALLEGATIONS

       5.      Defendant denies the allegations made in Paragraph 5 of the First Amended

Complaint.

       6.      Defendant is without knowledge as to the allegations made in Paragraph 6 of the

First Amended Complaint; therefore, they are denied.

       7.      Defendant admits that Plaintiff has requested a jury trial for all issues so triable.

To the extent Plaintiff is not legally entitled to a jury trial on any issues in this case, Defendant

denies Plaintiff’s entitlement to the same.

       8.      Defendant admits that Plaintiff was hired by Defendant on March 2, 2009 and

remains employed by Defendant as of the date of this Answer and Affirmative Defenses.

Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title VII and the

FCRA have been dismissed. Accordingly, Defendant is not required to respond to the remaining




                                              Page 2 of 23
allegations of Paragraph 8 of the First Amended Complaint.          To the extent a response is

required, all such allegations are denied.

       9.      Defendant admits the allegations made in the first sentence of Paragraph 9 of the

First Amended Complaint. Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims

arising under Title VII and the FCRA (Counts II through V of the First Amended Complaint)

have been dismissed. Accordingly, Defendant is not required to respond to the remaining

allegations of Paragraph 9 of the First Amended Complaint.          To the extent a response is

required, all such allegations are denied.

       10.      Defendant admits that Plaintiff was hired by Defendant on March 2, 2009 and

remains employed by Defendant as of the date of this Answer and Affirmative Defenses. The

remaining allegations made in Paragraph 10 of the First Amended Complaint purport to state a

legal conclusion; therefore, no response is required. To the extent a response is required, the

allegations are denied.

       11.     Defendant admits that Plaintiff was employed by Defendant on March 2, 2009

and remains employed by Defendant as of the date of this Answer and Affirmative Defenses.

The remaining allegations made in Paragraph 11 of the First Amended Complaint purport to

state a legal conclusion; therefore, no response is required. To the extent a response is required,

the allegations are denied.

                      FACTUAL ALLEGATIONS REGARDING THE
               TIMELINESS OF PLAINTIFF’S CHARGE OF DISCRIMINATION

       12.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 12 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that


                                             Page 3 of 23
Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       13.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 13 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       14.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 14 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       15.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 15 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       16.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 16 of the First



                                          Page 4 of 23
Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       17.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 17 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       18.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 18 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       19.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 19 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       20.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.



                                          Page 5 of 23
Accordingly, Defendant is not required to respond to the allegations of Paragraph 20 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       21.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 21 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       22.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 22 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       23.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 23 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.




                                          Page 6 of 23
       24.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 24 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

       25.    Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 25 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies that

Plaintiff exhausted her administrative remedies with respect to Counts II through V of the First

Amended Complaint.

                                 FACTUAL ALLEGATIONS

       26.    Defendant admits the allegations made in the first sentence of Paragraph 26 of the

First Amended Complaint. With respect to the second sentence of Paragraph 26 of the First

Amended Complaint, Defendant admits that Plaintiff began the position of General Utility

Worker in February of 2016 and that she was offered the position of Production Helper in April

of 2018 in lieu of termination after Plaintiff received multiple disciplinary warnings and

suspensions for unsatisfactory performance as a General Utility Worker. Plaintiff occupied the

role of Production Helper from May 15, 2018 until August 25, 2019 when she bid into the

position of Roll Panner, which she continues to occupy as of the date of this Answer and

Affirmative Defenses.    The remaining allegations of Paragraph 26 of the First Amended

Complaint are denied.



                                          Page 7 of 23
       27.     Defendant denies the allegations made in Paragraph 27 of the First Amended

Complaint.

       28.     Defendant denies the allegations made in Paragraph 28 of the First Amended

Complaint.

       29.     The allegations made in Paragraph 29 of the First Amended Complaint fail to

specify the particular actions that were allegedly taken by Defendant and/or its agents, servants,

and employees. Accordingly, Defendant is unable to either admit or deny the allegations made

in Paragraph 29 of the First Amended Complaint.            To the extent a response is required,

Defendant specifically denies any allegations of wrongdoing.

       30.     The allegations made in Paragraph 30 of the First Amended Complaint purport to

state a legal conclusion; therefore, no response is required. To the extent a response is required,

the allegations are denied.

       31.     The allegations made in Paragraph 31 of the First Amended Complaint purport to

restate the requirements of the law; therefore, no response is required. To the extent a response

is required, the allegations are denied to the extent they differ from the actual requirements of the

law.

       32.     The allegations made in Paragraph 32 of the First Amended Complaint purport to

restate the requirements of the law; therefore, no response is required. To the extent a response

is required, the allegations are denied to the extent they differ from the actual requirements of the

law.

       33.     The allegations made in Paragraph 33 of the First Amended Complaint purport to

restate the requirements of the law; therefore, no response is required. To the extent a response




                                           Page 8 of 23
is required, the allegations are denied to the extent they differ from the actual requirements of the

law.

       34.     Defendant denies the allegations made in Paragraph 34 of the First Amended

Complaint.

       35.     Defendant denies the allegations made in Paragraph 35 of the First Amended

Complaint.

       36.     Defendant denies the allegations made in Paragraph 36 of the First Amended

Complaint.

       37.     Defendant denies the allegations made in Paragraph 37 of the First Amended

Complaint.

       38.     The allegations made in Paragraph 38 of the First Amended Complaint purport to

restate the requirements of the law; therefore, no response is required. To the extent a response

is required, the allegations are denied to the extent they differ from the actual requirements of the

law.

       39.     Defendant denies the allegations made in Paragraph 39 of the First Amended

Complaint.

       40.     Defendant denies the allegations made in Paragraph 40 of the First Amended

Complaint.

       41.     The allegations made in Paragraph 41 of the First Amended Complaint purport to

state a legal conclusion; therefore, no response is required. To the extent a response is required,

the allegations are denied.

       42.     Defendant denies the allegations made in Paragraph 42 of the First Amended

Complaint.



                                           Page 9 of 23
       43.    Defendant denies the allegations made in Paragraph 43 of the First Amended

Complaint.

       44.    Defendant denies the allegations made in Paragraph 44 of the First Amended

Complaint.

       45.    Defendant admits that Plaintiff was offered the position of Production Helper in

April of 2018 in lieu of termination after Plaintiff received multiple disciplinary warnings and

suspensions for unsatisfactory performance as a General Utility Worker.         The remaining

allegations of Paragraph 45 of the First Amended Complaint are denied.

       46.    Defendant denies the allegations made in Paragraph 46 of the First Amended

Complaint.

       47.    Defendant denies the allegations made in the first sentence of Paragraph 47 of the

First Amended Complaint. Defendant is without knowledge as to the allegations made in the

second sentence of Paragraph 47 of the First Amended Complaint; therefore, they are denied.

       48.    Defendant admits that a General Utility Worker must satisfactorily perform any

position in the bakery department at any given time. The remaining allegations of Paragraph 48

of the First Amended Complaint are denied.

       49.    Defendant admits that Plaintiff was offered the position of Production Helper in

April of 2018 in lieu of termination after Plaintiff received multiple disciplinary warnings and

suspensions for unsatisfactory performance as a General Utility Worker.         The remaining

allegations of Paragraph 49 of the First Amended Complaint are denied.

       50.    Defendant denies the allegations made in Paragraph 50 of the First Amended

Complaint.




                                         Page 10 of 23
       51.     Defendant denies the allegations made in Paragraph 51 of the First Amended

Complaint.

       52.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 52 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       53.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 53 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       54.     Defendant denies the allegations made in Paragraph 54 of the First Amended

Complaint.

       55.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 55 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       56.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 56 of the First




                                          Page 11 of 23
Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       57.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 57 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       58.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 58 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       59.     The allegations made in Paragraph 59 of the First Amended Complaint fail to

specify the date of the alleged suspension. Accordingly, Defendant is unable to either admit or

deny the allegations made in Paragraph 59 of the First Amended Complaint. To the extent a

response is required, Defendant specifically denies any allegations that it violated the FPWA.

       60.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 60 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       61.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.



                                          Page 12 of 23
Accordingly, Defendant is not required to respond to the allegations of Paragraph 61 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       62.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 62 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       63.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 63 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       64.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 64 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

       65.     Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 65 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.



                                          Page 13 of 23
          66.   Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 66 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

          67.   Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 67 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

          68.   Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 68 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

          69.   Pursuant to the Court’s July 23, 2020 Order, Plaintiff’s claims arising under Title

VII and the FCRA (Counts II through V of the First Amended Complaint) have been dismissed.

Accordingly, Defendant is not required to respond to the allegations of Paragraph 69 of the First

Amended Complaint. To the extent a response is required, Defendant specifically denies any

allegations that it violated Title VII or the FCRA.

                      COUNT I – RETALIATION UNDER THE FPWA

          70.   Defendant realleges its responses to Paragraphs 1 through 69 as if fully restated

herein.



                                          Page 14 of 23
          71.   Defendant denies the allegations made in Paragraph 71 of the First Amended

Complaint.

          72.   Defendant denies the allegations made in Paragraph 72 of the First Amended

Complaint.

          73.   Defendant denies the allegations made in Paragraph 73 of the First Amended

Complaint.

                            COUNT II – TITLE VII VIOLATION
                              (GENDER DISCRIMINATION)

          74.   Defendant realleges its responses to Paragraphs 1 through 69 as if fully restated

herein.

          75.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 75 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          76.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 76 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          77.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 77 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          78.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the


                                           Page 15 of 23
allegations of Paragraph 78 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          79.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 79 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          80.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 80 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          81.   Pursuant to the Court’s July 23, 2020 Order, Count II of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 81 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

                           COUNT III –TITLE VII RETALIATION

          82.   Defendant realleges its responses to Paragraphs 1 through 69 as if fully restated

herein.

          83.   Pursuant to the Court’s July 23, 2020 Order, Count III of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 83 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          84.   Pursuant to the Court’s July 23, 2020 Order, Count III of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the



                                           Page 16 of 23
allegations of Paragraph 84 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          85.   Pursuant to the Court’s July 23, 2020 Order, Count III of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 85 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          86.   Pursuant to the Court’s July 23, 2020 Order, Count III of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 86 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          87.   Pursuant to the Court’s July 23, 2020 Order, Count III of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 87 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

          88.   Pursuant to the Court’s July 23, 2020 Order, Count III of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 88 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated Title VII.

                                   COUNT IV – FCRA VIOLATION
                                    (GENER DISCRIMINATION)

          89.   Defendant realleges its responses to Paragraphs 1 through 69 as if fully restated

herein.

          90.   Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the


                                           Page 17 of 23
allegations of Paragraph 90 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       91.    Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.      Accordingly, Defendant is not required to respond to the

allegations of Paragraph 91 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       92.    Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.      Accordingly, Defendant is not required to respond to the

allegations of Paragraph 92 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       93.    Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.      Accordingly, Defendant is not required to respond to the

allegations of Paragraph 93 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       94.    Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.      Accordingly, Defendant is not required to respond to the

allegations of Paragraph 94 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       95.    Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.      Accordingly, Defendant is not required to respond to the

allegations of Paragraph 95 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.




                                         Page 18 of 23
          96.    Pursuant to the Court’s July 23, 2020 Order, Count IV of the First Amended

Complaint has been dismissed.        Accordingly, Defendant is not required to respond to the

allegations of Paragraph 96 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

                              COUNT V – FCRA RETALIATION

          97.    Defendant realleges its responses to Paragraphs 1 through 69 as if fully restated

herein.

          98.    Pursuant to the Court’s July 23, 2020 Order, Count V of the First Amended

Complaint has been dismissed.        Accordingly, Defendant is not required to respond to the

allegations of Paragraph 98 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

          99.    Pursuant to the Court’s July 23, 2020 Order, Count V of the First Amended

Complaint has been dismissed.        Accordingly, Defendant is not required to respond to the

allegations of Paragraph 99 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

          100.   Pursuant to the Court’s July 23, 2020 Order, Count V of the First Amended

Complaint has been dismissed.        Accordingly, Defendant is not required to respond to the

allegations of Paragraph 100 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

          101.   Pursuant to the Court’s July 23, 2020 Order, Count V of the First Amended

Complaint has been dismissed.        Accordingly, Defendant is not required to respond to the

allegations of Paragraph 101 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.



                                           Page 19 of 23
       102.    Pursuant to the Court’s July 23, 2020 Order, Count V of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 102 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       103.    Pursuant to the Court’s July 23, 2020 Order, Count V of the First Amended

Complaint has been dismissed.       Accordingly, Defendant is not required to respond to the

allegations of Paragraph 103 of the First Amended Complaint. To the extent a response is

required, Defendant specifically denies any allegations that it violated the FCRA.

       104.    Defendant denies each and every allegation made in the First Amended

Complaint not specifically admitted in this Answer.

       105.    Defendant has retained the law firm of Shumaker, Loop & Kendrick, LLP and is

obligated to pay it reasonable attorneys’ fees, costs, and expenses for which Plaintiff may be

liable under applicable law.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       The alleged activity, policy, or practice of Defendant that Plaintiff alleges to have

objected to or refused to participate in did not constitute an actual violation of any law, rule, or

regulation.

                                   Second Affirmative Defense

       Plaintiff failed to notify Defendant about any illegal activity, policy, or practice.




                                           Page 20 of 23
                                     Third Affirmative Defense

        Plaintiff did not sufficiently identify or communicate to Defendant a violation of law,

rule, or regulation to allow Defendant to infer that Plaintiff was objecting to or refusing to

participate in a violation of law, rule, or regulation.

                                    Fourth Affirmative Defense

        Plaintiff unreasonably failed to take advantage of preventative or corrective opportunities

provided by Defendant with respect to the violations alleged by Plaintiff.

                                      Fifth Affirmative Defense

        Plaintiff’s alleged protected activity was mere performance of a job requirement and did

not constitute an objection to or refusal to participate in a violation of law, rule, or regulation.

                                     Sixth Affirmative Defense

        Any employment actions taken with respect to Plaintiff were made based upon

legitimate, non-discriminatory, non-retaliatory reasons unrelated to Plaintiff’s alleged

engagement in any protected activity.

                                    Seventh Affirmative Defense

        Even if there was any unlawful motivation for any action taken by Defendant against

Plaintiff, which Defendant denies, the same employment decision would have been reached even

absent retaliatory motive.

                                     Eighth Affirmative Defense

        The individuals who allegedly made the decision to take adverse employment action

against Plaintiff were not actually aware of Plaintiff’s alleged protected activity.




                                            Page 21 of 23
                                    Ninth Affirmative Defense

       Plaintiff’s damages are limited, in whole or in part, to the extent Plaintiff engaged in

conduct that would have resulted in the same adverse employment actions if known at the time.

                                    Tenth Affirmative Defense

       To the extent Plaintiff claims entitlement to punitive damages, punitive damages are not

available under the Florida Whistleblower Act.

                                      Reservation of Rights

       Defendant reserves the right to assert such other affirmative defenses as may become

available or apparent during discovery or other proceedings in this action.

                                    Prayer for Attorneys’ Fees

       Defendant retained the undersigned firm to represent it in this action and is obligated to

pay the undersigned a reasonable fee for its services. Thus, pursuant to Section 448.104, Florida

Statutes, Defendant should be awarded, in the Court’s discretion, its attorneys’ fees and costs if it

prevails against Plaintiff’s claims in Count I of the First Amended Complaint.




                                           Page 22 of 23
       WHEREFORE, Defendant, Pepperidge Farm Incorporated respectfully requests that the

Court dismiss Plaintiff, Stephanie Dickens’s First Amended Complaint with prejudice, award

Defendant its reasonable attorneys’ fees and costs pursuant to Fla. Stat. § 448.104, and grant

Defendant all other relief as this Court may find appropriate.

                                             SHUMAKER, LOOP & KENDRICK, LLP

                                             By: /s/ Chris Cavaliere
                                                MICHELE LEO HINTSON, ESQ.
                                                Florida Bar No. 604941
                                                CHRISTOPHER CAVALIERE, ESQ.
                                                Florida Bar No. 85776
                                                mhintson@shumaker.com
                                                ccavaliere@shumaker.com
                                                101 East Kennedy Boulevard, Suite 2800
                                                Tampa, Florida 33602
                                                PH: (813) 229-7600/FAX: (813) 229-1660
                                                Attorneys for Defendant

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 6, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
to all parties of record.

                                             /s/ Christopher Cavaliere
                                             ATTORNEY




                                          Page 23 of 23
